Title: To Thomas Jefferson from Thomas Barclay, 12 June 1787
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Bordeaux 12 June 1787

After you left this place My Fever Encreased upon me and Confined me two Days to my Bed. I am Now pretty well and I think I shall proceed home tomorrow, But I have Not given Mrs. Barclay any hopes of seeing me soon lest I shou’d Disapoint her. I Never stood so much in Need of your advice as I Do at this Moment. The House of French & Nephew have Refused Every accommodation that I have had in My Power to offer, and all the attempts that I Cou’d make to satisfy them have produced nothing But the Most Malignant and Malicious answers that Nothing but the Money or security in this City wou’d be Received, with the strongest asseverations that wherever I Go, thither will they Pursue me. Under these Circumstances I Confess I am Very ill at Ease, and indeed somewhat Bewilderd. The Idea of another attack being Made on my Person, perhaps in the Moment of my Joining my Family, is a Very unpleasing object for Contemplation, and it seems in some Degree Necessary that I shoud get among my Papers before I proceed to America. My Embarrassments arise from a Very unfortunate Connection that I Formed at L’orient with a Mr. Moylan there, who Dying suddently left me a Great Debt to strugle with, and after paying about Two thirds of it, I was on the point of proceeding to America, from whence in Eighteen Months I have Not Received a livre but Fifty Pounds. And I think had not Mess. French & Nephew in the Most Treacherous Manner thrown this Dificulty in my way, In twelve or fifteen Months I shou’d have Discharged the Remainder of my Engagements. Wou’d you Beleive that those People in the last letter which they wrote to me at Madrid, said that I was, in going to America, proceeding as Any honest good man in my Circumstances ought to do. It is a very Common thing for the Minister at Versailles to give to People in my situation a safe Conduct for six or twelve Months, and I wrote to the Marquis De la Fayette, upon this subject from the Prison, and twice afterwards, but to none of those letters have I Received any answer whatever. Nor do I Pretend to form any Conjecture from this silence. All I Can say is that it will be Utterly Impossible for me to Pay Mess. French or any Body Else without going to America, and that Every attempt made to Prevent me will answer no End but that of Injuring all Parties Concerned. If my Person is at Risk I Cannot attend to the settlement of my affairs. I  Propose leaving My family behind me, and Mr. Zachriah Loreilhe, who is Equally Bound with me in all the Engagements, will stay at Lorient untill they are liquidated.
After having thus stated to you my Condition, any appology for the Trouble I give you will be Unnecessary. If my office of Consul is sufficient to Protect my Person, a safe Conduct will be Unnecessary. But then one will be wanted for M. Loreilhe. If this security Can be obtained Even for Six Months, it will Give time to look about and make some Exertions, But in seven Years of the Present situation, nothing of Consequence Cou’d be Effected. I Beg you will take such steps as you shall Judge necessary to Releive me from the shocking situation in which I am placed, and if you Judge proper Communicate with the Marquis De La Fayette. I hardly think I shall leave Bordeaux until there is time for a line from you in answer to this. Therefore please to put one under Cover to Mr. Bondfield. Some of my Friends hold forth the Danger that I may Run as soon as I get out of the Jurisdiction of the Parliament of Bordeaux. You will wonder perhaps at my undecidedness on the point of going from hence. I Cannot help it, I have so much to Risk, and the Issue is so uncertain. I am Ever Dear Sir Your Most Obed & Obliged

Thos. Barclay


I received a letter from you last Post written from Marseilles.

